Citation Nr: 0429496	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
on the basis of personal assault during her period of 
military service.  The veteran's service medical records note 
a January 1962 finding of anxiety reaction.  These records 
further reflect that the veteran was given a shot of 
progesterone in February 1962, when it was suspected that she 
was pregnant.  Post service medical records include various 
psychiatric diagnoses, including PTSD.  Additionally, a 
February 2001 opinion from a VA psychologist reflects that 
the veteran's PTSD is the result of numerous stressors which 
the veteran claims to have experienced during service, to 
include an attack and attempted rape by a fellow service 
member as well as an inservice incident during which the 
veteran was given a shot which she felt would harm her 
pregnancy.  However, this opinion is based on a history 
provided by the veteran rather than a review of her claims 
file.  

In this regard, it is noted that psychosis may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Upon consideration of the foregoing, the Board notes that the 
question of whether the veteran's current psychiatric 
disorder, to include PTSD, is related to her period of 
military service is a medical determination which must be 
made from the record, without resort to independent medical 
judgment by the RO.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Under the VCAA, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, the Board finds that a medical 
opinion is required for an adequate determination of the 
issue on appeal.

In an effort to corroborate the veteran's alleged attack and 
attempted rape by a fellow service member, VA has received a 
statement from the veteran's uncle in which he notes that he 
is unable to recall the year, month, or day of the incident; 
however, he remembers that he was contacted by the veteran 
immediately after the incident and asked to pick her up.  
This statement further reflects that, although the veteran 
told the uncle that she needed to get away from a guy who had 
left to buy more liquor, the veteran never revealed to the 
uncle what had happened to prompt her request to be picked 
up.  Additionally, the statement from the uncle notes that 
the veteran confided in her aunt after the incident; however, 
the aunt would not reveal what had happened to the veteran 
because she had promised not to say anything.  A statement 
from the appellant's aunt has not been provided.  Upon 
consideration of the foregoing, the Board finds that an 
interview with the veteran's aunt regarding this alleged 
incident is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.

2.  The RO should contact the veteran and 
request that she provide the following 
information:  

a.  The approximate dates for the 
stressful incidents which she has 
identified.  

b.  The names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
her for psychiatric complaints since her 
separation from service in March 1962.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.

c.  The RO should contact the veteran and 
request that she provide the full name an 
address for the aunt in whom she confided 
subsequent to her alleged attack and 
attempted rape by a fellow service 
member.  

3.  Thereafter, the RO should contact the 
appellant's aunt and, if she is 
available, conduct a field examination 
consisting of an interview with the aunt 
regarding the attack and attempted rape 
claimed by the veteran.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine whether she has a 
psychiatric disorder, to include PTSD, 
and, if so, whether it is related to a 
verified stressor or otherwise related to 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination and the 
examiner must be clearly informed of the 
stressor(s) which has/have been verified.  
Based on the claims file and the 
examination report, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the veteran's 
psychiatric disorder, to include PTSD, if 
diagnosed, is predicated on the 
corroborated stressor(s).  Again, the 
Board notes that anxiety reaction was 
diagnosed in January 1962, while the 
veteran was in service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




